Citation Nr: 1023800	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-15 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1975 to 
December 1976. 

These matters come before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2010. A transcript of the hearing is of 
record. 

The issue of entitlement to a rating in excess of 10 percent 
for hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a 10 percent rating for tinnitus, which is 
the maximum schedular rating available under the VA rating 
criteria.


CONCLUSION OF LAW

There is no legal basis for the assignment of a rating in 
excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.87, Diagnostic Code (DC) 6260 (2009); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

A review of the record indicates that, in a September 2005 
rating decision, the RO granted service connection for 
tinnitus and assigned an initial 10 percent rating, effective 
June 23, 2003, pursuant to 38 C.F.R. § 4.87, DC 6260.  This 
10 percent rating is the maximum rating available for 
tinnitus. 

The VA Office of General Counsel has held in a precedential 
opinion that DC 6260 authorized only "a single 10 [percent] 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code."  
VAOPGCPREC 2-2003.

Moreover, the Court of Appeals for the Federal Circuit 
endorsed VA's interpretation of DC 6260 in light of the 
deference afforded to an agency's interpretation of its own 
regulations, unless that interpretation was "plainly 
erroneous or inconsistent with the regulations."  Smith v. 
Nicholson, 451 F.3d 1344, 1350 (Fed. Cir. 2006), rev'g in 
part, 19 Vet. App. 63 (2005).

Therefore, as the Veteran's tinnitus has already been 
assigned a rating of 10 percent, this is the maximum 
schedular rating available for this disability.  As there is 
no legal basis upon which to award a rating in excess of 10 
percent or to award separate schedular evaluations for 
tinnitus in each ear, the appeal is denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Finally, the provisions of the Veterans Claims Assistance Act 
(VCAA) have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Therefore, no further action is mandated under the 
VCAA.


ORDER

A rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran seeks a rating in excess of 10 percent for 
bilateral hearing loss.  After a review of the file, the 
Board finds that additional development is necessary.  
Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for actions as described below. 

The Veteran indicated that his hearing loss has worsened 
since his most recent VA examination.  The record indicates 
that a VA examination was attempted but that the examination 
was not adequate for rating purposes.  Nonetheless, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  Therefore, he should be afforded an 
examination for the purpose of determining the current 
severity of his hearing loss.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
East Orange, New Jersey, Medical Center 
for the period from July 2008 to the 
present.

2.  Schedule the Veteran for an 
examination to determine the current level 
of severity of bilateral hearing loss.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  

Any testing deemed necessary should be 
performed, to include audiometric and 
speech recognition testing.  All pertinent 
pathology found on the examination should 
be noted in the report of the evaluation. 

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


